DETAILED ACTION
This Office Action is in response to the application filed on December 09, 2019.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest select a target pattern permutation from the candidate pattern permutations based on a cluster distribution of at least two of the rest of the real-time indicators corresponding to each of the antenna pattern permutations, as recited in independent claims 1, 6 and 11.
With regards to claims 1, 6 and 11, the closest prior art reference of record, Vlachou et al. (US Publication 2019/0335347), discloses the communication link is adjusted by modifying a modulation and coding scheme corresponding to a physical layer and Communication link is adjusted by modifying a number of spatial streams of the network device to change an antenna pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A. A./Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472